DAWKINS, Jr., Chief Judge.
Plaintiff here seeks to annul, on grounds of alleged fraud, a judgment entered by the Fifteenth Judicial District Court of Louisiana, Lafayette Parish, on April 12, 1946.
The judgment, in Cause No. 12906 on the docket of that Court, entitled “Marcille Broussard v„ Southern Cotton Oil *82Company”, approved settlement of a claim made by plaintiff against defendant under the Louisiana Workmen’s Compensation Law, LSA-R.S. 23:1021 et seq. Here, as stated, plaintiff seeks to have the State Court judgment annulled and to have further judgment against defendant in the sum of $5,049.-94, for alleged total permanent disability.
Defendant has filed several motions, only one of which it is necessary to consider — a motion to dismiss for lack of jurisdiction.
It is now settled beyond question that federal courts lack jurisdiction to vacate or set aside judgments or decrees of state courts. Randall v. Howard, 2 Black 585, 67 U.S. 585, 17 L.Ed. 269; Nougué v. Clapp, 101 U.S. 551, 25 L.Ed. 1026; Jones v. Medlock, 10 Cir., 180 F.2d 658, certiorari denied, 340 U.S. 819, 71 S.Ct. 50, 95 L.Ed. 602; Llano Del Rio Co. of Nev. v. Anderson-Post Hardwood Lumber Co., D.C., 79 F.Supp. 382; Id., 5 Cir., 187 F.2d 235.
The motion is good. It is sustained.